Citation Nr: 1744381	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-36 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for lumbar spine strain, also claimed as arthritis of the back.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for right hand strain with mild degenerative joint disease.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from September 1974 to November 1976.   

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision (hearing loss and lumbar spine strain) and a March 2011 rating decision (right hand strain) by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
 
FINDINGS OF FACT

1.  A January 2008 rating decision denied service connection for lumbar spine strain.  The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one-year period.

2.  The evidence associated with the claims file subsequent to the January 2008 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for lumbar spine strain, also claimed as arthritis of the back.  

3.  The most probative evidence of record does not reflect a current bilateral hearing loss disability for VA purposes. 

4.  The most probative evidence of record does not demonstrate that the Veteran's right hand strain with mild degenerative joint disease is related to active duty or manifested to a compensable degree within one year of separation from active duty. 


CONCLUSIONS OF LAW

1.  The January 2008 rating decision which denied service connection for a lumbar spine strain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (b), 20.200, 20.202, 20.302, 20.1103 (2016).

2.  Evidence received since the January 2008 rating decision relevant to the claim for entitlement to service connection for a lumbar spine strain, also claimed as arthritis of the back, is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).  

4.  The criteria for service connection for right hand strain with mild degenerative joint disease have not been met.  38 U.S.C.A. § 1101, 5107 (b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria - New and Material Evidence

A claim that is disallowed by a RO or the Board and not appealed within the required period is considered final and cannot be reopened unless new and material evidence is presented regarding the claim.  38 U.S.C.A. §§ 5108, 7104 (b), 7105 (c), (West 2014); 38 C.F.R. §§ 3.160 (d), 20.302, 20.1100, 20.1104 (2016).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384. 

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156 (a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

New and Material Evidence - Lumbar Spine Strain

The Veteran is currently seeking to reopen his claim for entitlement to service connection for a lumbar spine strain, which was previously denied in a January 2008 rating decision.  New and material evidence was not received prior to expiration of the period to appeal.  Additionally, the Veteran did not file a notice of disagreement as to the January 2008 rating decision.  Therefore, the January 2008 rating decision is final with respect to the denial of entitlement to service connection for lumbar spine strain.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The evidence of record at the time of the January 2008 rating decision included service treatment records, VA treatment records, lay statements and the Veteran's claim for service connection.  The January 2008 rating decision denied the Veteran's claim for service connection for lumbar spine strain because there was no evidence that the Veteran had a chronic low back disability that was due to an established in-service event.  

Evidence associated with the claims file since the January 2008 rating decision relevant to the Veteran's claim for entitlement to service connection for a lumbar spine strain includes VA treatment records, private treatment records and the Veteran's statements regarding his current low back disability.

The VA treatment records and private treatment records confirm that the Veteran has a low back disability.  A February 2009 VA x-ray shows the Veteran has spondylitis of the lower lumbar spine.  The VA treatment records and private treatment records do not include any medical statements or opinions attributing the Veteran's current low back disability to his active service.  Therefore, although the records are new in the sense that they were not reviewed by the RO at the time of the January 2008 rating decision, they do not relate to an unestablished fact necessary to substantiate the claim.  Specifically, they do not include evidence that links a current low back disability to service or to an injury, disease, or event in service.  Rather, the additional evidence documents that the Veteran has a current low back disability.  Such evidence is therefore cumulative.  Under 38 C.F.R. § 3.156 (a), cumulative evidence is not new and material evidence.  Additionally, medical records merely describing the Veteran's current conditions (e.g., showing current evaluation and treatment, etc., without additional discussion of etiology) are not material to the issue of service connection and thus are insufficient to reopen the claim for service connection based on new and material evidence.  Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  

Although the Veteran has reiterated that his low back disability is related to his military service, this is duplicative of his prior contentions and therefore not new.  The Board points out that any lay statements made by the Veteran to the effect that he suffers from a low back disability as a result of his service in the military are insufficient to reopen a claim under 38 U.S.C.A. § 5108 (West 2014).  These contentions were made at the time of the prior decision, and reiterating them now does not constitute new evidence.  See, e.g., Reid v. Derwinski, 2 Vet. App. 312 (1992).  

In summary, the claim for entitlement to service connection for a lumbar spine strain was denied in the January 2008 rating decision because the evidence of record did not demonstrate a causal link between the Veteran's low back disability and his active service.  The rating decision is final because the Veteran did not appeal or submit new and material evidence during the applicable one-year period.  The newly submitted evidence is duplicative of evidence already considered by VA and does not demonstrate a causal link between the Veteran's low back disability and his active service.  Therefore, the evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  Accordingly, new and material evidence to reopen the finally disallowed claim for entitlement to service connection for a low back disability has not been submitted, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for a low back disability is not reopened.  Gilbert v. Derwinski, 1 Vet. App. 4 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.   

Analysis - Service Connection for Bilateral Hearing Loss

The Veteran contends that he currently has a bilateral hearing loss disability that began during his active service.  See, April 2017 Board hearing transcript.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Thus, a hearing loss disability for VA purposes is defined by 38 C.F.R. § 3.385 and is based on objective audiometric and speech recognition testing.  In this case, the record is absent for evidence of a current bilateral hearing loss disability as defined under 38 C.F.R. § 3.385 at any time during the appeal period or in proximity to the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Specifically, the January 2011VA examination includes an audiogram report revealing the following findings, measured in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
10
LEFT
20
10
15
20
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear using the Maryland CNC word list.  Additionally, a May 2017 VA treatment record reflects speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear using the Maryland CNC word list.  Thus, the audiological testing conducted in conjunction with the January 2011 VA examination and May 2017 VA treatment did not reveal findings that would indicate a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 in either ear.  There are no other audiological measurements of record dated any time during the appeal period or in proximity to the claim for service connection that shows a hearing loss disability for VA purposes in either ear.

The Board has considered the Veteran's contention that he has hearing loss that began during his active service.  The Veteran, as a lay person, is competent to report that he has difficulty hearing; however, he is not competent to diagnose a hearing loss disability for VA purposes.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  Diagnosing a hearing loss disability for VA purposes involves diagnostic medical testing and requires medical expertise and knowledge the Veteran has not been shown to possess.  Therefore, the Veteran's reports of hearing loss do not constitute competent evidence of a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In this case, the record is absent for competent evidence of a bilateral hearing loss disability for VA purposes during or in proximity to the appeal period.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without evidence of a current hearing loss disability for VA purposes, the Board need not address the other elements of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert, 1 Vet. App. 49.        

Analysis -- Right Hand Strain with Mild Degenerative Joint Disease

The Veteran contends that he has a current right hand disability that is etiologically related to his active service.  Specifically, at the April 2017 Board hearing, the Veteran testified that while serving in Puerto Rico he fell and hurt his right hand while running away from bumble bees. 

To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  See also 38 C.F.R. § 3.303. 

The medical evidence of record shows that, at the February 2011 VA examination, the Veteran was diagnosed with mild degenerative joint disease of the right hand.  Thus, there is evidence of a current right hand disability.

The Veteran's service treatment records show that in May 1975 the Veteran was seen for a right hand injury.  The service treatment record reflects that the Veteran stated he twisted his right hand earlier in the morning.  The May 1975 attending physician diagnosed the Veteran with mild right hand strain.  Additionally, an August 1975 service treatment record reflects the Veteran complained of right hand pain and stated he had soft tissue damage.  Thus, there is evidence of an in-service injury, including a right hand strain.  As such, the question remaining for consideration is whether there is a causal relationship between the in-service injury and the Veteran's current right hand disability.  

With respect to a nexus between the current disability and in-service injury the only competent medical opinion of record is the February 2011 VA examination, which weighs against the Veteran's claim.  During the examination the Veteran stated that his right hand condition began in 1994 and that he has not had treatment, including medication, in relation to his right hand disability.  He further stated that he hurt his right hand during military service.  The Veteran was provided an x-ray and was diagnosed with mild degenerative joint disease and findings suggestive of an old healed boxer's fracture.  The February 2011 VA examiner opined that the Veteran's current right hand disability is not "due to or a continuation or the result of, the condition of hand strain reported by VA from 1975."  As rationale, the February 2011 VA examiner explained that the Veteran's healed boxer's fracture is not due to his military service since he did not complain of such injury and that a boxer's fracture would have been noticed upon examination.  Additionally, the February 2011 VA examiner stated that the 1975 service treatment records only reflect a mild strain of the right hand.   

The only evidence indicating an association between the current right hand disability and active duty are the Veteran's own assertions.  At the April 2017 Board hearing the Veteran testified that he injured his right hand during service, which caused pain but he was able to continue to successfully perform his duties as a combat engineer.  It is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159 (a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  However, as the origin or cause of degenerative joint disease is not a simple question that can be determined based on personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  Id.  As such, the Board finds the question of whether the Veteran's current right hand disability had its onset during active duty does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of degenerative joint disease.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the lay statements provided by the Veteran are not competent evidence as to whether the Veteran's current degenerative joint disease of the right hand is related to active service.  Moreover, such finding is not supported by the record.  Specifically, although a May 1975 service treatment record reflects a right hand strain there is no medical evidence that links the Veteran's reported right hand strain to his current degenerative joint disease.  

The Board has also considered whether the Veteran is entitled to service connection for arthritis as a "chronic disease."  See 38  C.F.R. § 3.303 (b).   Arthritis is included in the list of "chronic" diseases under 38 C.F.R. § 3.309 (a).  The Board notes that the Veteran was diagnosed with arthritis in 2011, thirty-five years after his separation from active service.  However, the Veteran has not argued, and the record does not show, that he was diagnosed with arthritis or any other "chronic" disease listed under 38 C.F.R. § 3.309 (a) during service or within one year of separation from service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303 (b), 3.307, and 3.309.  The prolonged period from separation from service until 2011 without complaints and/or treatments for arthritis is evidence for consideration in determining continuity of symptomatology and weighs against a claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

In summary, the probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current right hand disability, to include degenerative joint disease, and the in-service injury.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).



ORDER

New and material evidence has not been received, and the claim for entitlement to service connection for lumbar spine strain, also claimed as arthritis of the back, is not reopened.  

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for right hand strain with mild degenerative joint disease is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


